Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our reports: (1)dated April 28, 2014, with respect to the statutory-basis financial statements and schedules of Western Reserve Life Assurance Co. of Ohio and (2) dated April 28, 2014, with respect to the financial statements of the subaccounts of the WRL Series Life Account, included in Post-Effective Amendment No.19totheRegistration Statement (Form N-6, No. 333-62397) and related Prospectus of WRLFreedom Elite. /s/Ernst & Young LLP Des Moines, IA April 28, 2014
